Citation Nr: 0934314	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  09-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1964 to September 
1966.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefit sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, on the Veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) the Veteran requested a Board hearing in 
Washington, D.C.  However, in August 2009 the Veteran 
notified VA that he could not attend a Board hearing in 
Washington, D.C. and requested that a videoconference hearing 
before the Board be scheduled instead.  Under these 
circumstances the case must be returned to the RO.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
video conference hearing before the Board 
at the earliest available opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




